Citation Nr: 1758015	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-27 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970 with service in the Republic of Vietnam.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St, Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in March 2017 with an order to provide the Veteran with a VA examination to determine the nature and severity of his service-connected coronary artery disease.  If this examination did not include an exercise stress test, the remand order required an explanation of why the test was not completed, to include any medical contraindication.  VA provided an examination in April 2017, but this report included neither an exercise stress test nor an explanation of why it was omitted.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims folder, to include a copy of this remand, to the examiner who performed the April 2017 examination, if available.  If the April 2017 examiner is unavailable, provide the claims file to an appropriate medical professional.  The examiner should determine whether or not there is a medical reason preventing the Veteran from performing an exercise stress test.  Whether or not this requires an in-person examination is left to the examiner's discretion.  If the examiner decides that an in-person examination is required, then schedule the Veteran for an appropriate examination.  

The examiner must either:

A.  Provide a detailed explanation of the medical reason(s) that the Veteran cannot or should not perform an exercise stress test; or

B.  Schedule the Veteran for an exercise stress test and associate the results, to include the metabolic equivalent (MET) at which there is dyspnea, fatigue, angina, dizziness, and/or syncope, with the claims file.

2.  Readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




